DETAILED ACTION
This Office Action is in response to Applicant’s application 17/040,485 filed on September 22, 2020 in which claims 1 to 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 22, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on March 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    543
    755
    media_image1.png
    Greyscale
Claims 1-2, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0061154 (Keum) and 2019/0107911 (Zhai).
Regarding claim 1, Keum discloses at annotated Figure 2 and 3 a stretchable display panel, comprising: 

    PNG
    media_image2.png
    622
    680
    media_image2.png
    Greyscale
a flexible substrate, 111 [0077], comprising display areas, PX [0081], and non-display areas, as annotated, located between the display areas, as shown, wherein each non-display area comprises wiring areas, as annotated, and opening areas, as annotated, located between the wiring areas, as shown, and 
a plurality of sub-pixels, SPX [0081], located in the display areas, as shown, wherein each sub-pixel comprises a light-emitting device, 150 [0107], and a driving circuit, 140 [0108], coupled to the light-emitting device, as shown; and 
a plurality of wires, 130 [0086], located in the wiring areas, as shown, and coupled to the driving circuits, as shown.
Keum does not disclose each opening area comprises a hollow structure penetrating through the stretchable display panel in a thickness direction.

    PNG
    media_image3.png
    668
    698
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    509
    773
    media_image4.png
    Greyscale
Zhai is directed to flexible displays.  Zhai teaches at annotated 4 a stretchable display panel, comprising: a flexible substrate, 1 [0025], comprising display areas, e.g. 31 [0078] as annotated, and non-display areas, as annotated, located between the display areas, as shown, wherein each non-display area comprises wiring areas, as annotated, and opening areas, as annotated, located between the wiring areas, as shown, and each opening area comprises a hollow structure, L [0026], penetrating through the stretchable display panel in a thickness direction.  At [0080], Zhai teaches that the flexible display is useful in applications such as a mobile phone, tablet computer, etc. 
Taken as a whole, the prior art is directed to stretchable display panels.  Zhai teaches that when each opening area comprises a hollow structure penetrating through the stretchable display panel in a thickness direction the resulting display panel is useful for mobile phone applications.  An artisan would further recognize that when each opening area comprises a hollow structure penetrating through the stretchable display panel in a thickness direction that the flexibility and stretching limit of the display is improved.  An artisan would find it desirable to configure a display panel with improved flexibility and a greater stretching limit to service a large display market such as mobile phones.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein each opening area comprises a hollow structure penetrating through the stretchable display panel in a thickness direction, as taught by Zhai, to configure a display panel for the mobile phone market as taught by Zhai with improved flexibility and stretching and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Keum teaches the wires comprise first wires, 132 [0083], and second wires, 131 [0083], two adjacent display areas in a column are coupled by the first wires, as shown, and two adjacent display areas in a row are coupled by the second wires, as shown.
Regarding claim 10 which depends upon claim 1, Keum teaches the non-display areas further comprise isolation areas, as annotated, located between the wiring areas and the opening areas, as shown, and surround the opening areas, as shown, and light-emitting functional layers comprised in the light-emitting devices are disconnected at edges of the isolation areas because there are no pixels present in the isolation areas.
Regarding claim 15 and referring to the discussion at claim 1, Keum  discloses a display device, comprising a stretchable display panel, 100 [0070]. wherein the stretchable display panel comprises: a flexible substrate, 111 [0077], comprising display areas, PX [0081], and non-display areas, as annotated, located between the display areas, as shown, wherein each non-display area comprises wiring areas, as annotated, and opening areas, as annotated, located between the wiring areas, as shown; a plurality of sub-pixels, SPX [0081], located in the display areas, as shown, wherein each sub-pixel comprises a light-emitting device, 150 [0107], and a driving circuit, 140 [0108], coupled to the light-emitting device, as shown; and a plurality of wires, 130 [0086], located in the wiring areas, as shown, and coupled to the driving circuits, as shown.
Keum does not teach each opening area comprises a hollow structure penetrating through the stretchable display panel in a thickness direction.
Zhai teaches each opening area comprises a hollow structure penetrating through the stretchable display panel in a thickness direction.
For the reasons discussed at claim 1, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 15 wherein each opening area comprises a hollow structure penetrating through the stretchable display panel in a thickness direction, as taught by Zhai, to configure a display panel for the mobile phone market as taught by Zhai with improved flexibility and stretching and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 3-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3 the prior art does not teach the device of claim 2, wherein two first sides of the two adjacent display areas in a column are adjacent to each other, and the first wires are coupled to the other sides of the two adjacent display areas in a column except the two first sides; and two second sides of the two adjacent display areas in a row are adjacent to each other, and the second wires are coupled to the other sides of the two adjacent display areas in a row except the two second sides.
Claims 4-9 depend directly or indirectly on claim 3 and are allowable on that basis. 
Regarding claim 11 the prior art does not teach the device claim 10, wherein each isolation area comprises a barrier layer, a conductive part and a planarization layer which are sequentially stacked on the flexible substrate; and in a direction where the isolation areas point to the opening areas, a width of an orthographic projection of each conductive part on the flexible substrate is smaller than a width of an orthographic projection of each planarization layer on the flexible substrate.
Claims 12-14 depend directly or indirectly on claim 12 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893